                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                            ANDERSON/GREENWOOD DIVISION

Leviticus D. Young,                        )           C/A No. 8:19-cv-02535-SAL
                                           )
                               Plaintiff,  )
                                           )
v.                                         )           OPINION & ORDER
                                           )
Charles Williams, J. Robertson, Brian      )
Stirling, Stanley Terry, Stephanie         )
Marshall                                   )
                                           )
                               Defendants. )
___________________________________ )

       This matter is before the Court for review of the January 9, 2020 Report and

Recommendation of United States Magistrate Judge Jacquelyn D. Austin (the “Report”), made in

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2)(d) (D.S.C.). In the Report,

the Magistrate Judge recommended that the case be dismissed pursuant to 28 U.S.C. §§ 1915,

1915A without leave to amend and without issuance of service of process. [ECF No. 25.] Plaintiff

was advised of his right to file objections to the Report. Id. No party filed objections to the Report,

however, and the time for response has lapsed.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with this

Court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court is charged with making

a de novo determination of only those portions of the Report that have been specifically objected

to, and the Court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. §

636(b)(1). In the absence of objections, the Court is not required to provide an explanation for

adopting the Report and must “only satisfy itself that there is no clear error on the face of the record




                                                   1
in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

       After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the Court finds no clear error, adopts the Report, and

incorporates the Report by reference herein. Accordingly, the case is DISMISSED pursuant to

28 U.S.C. §§ 1915 and 1915A without leave to amend1 and without issuance of service of process.

       IT IS SO ORDERED.

                                                            /s/ Sherri A. Lydon
                                                            United States District Judge
February 20, 2020
Florence, South Carolina




1
  As noted in the Report, Plaintiff was directed to file an amended complaint to cure the
deficiencies noted in the court’s order dated December 2, 2019 [ECF No. 19], but Plaintiff failed
to file an amended complaint or otherwise attempt to cure the deficiencies in his original filings.
[ECF No. 25 at n.4.] Accordingly, this court is exercising its discretion to dismiss the matter
without further leave to amend. Goode v. Central Va. Legal Aid Soc’y, Inc., 807 F.3d 619 (4th
Cir. 2015).
                                                2
                             NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                                3
